NO. 07-01-0139-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                    MARCH 8, 2002

                         ______________________________


                        SANTOS JOEL ARZOLA, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

                FROM THE 180TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 843464; HONORABLE DOUG SHAVER, JUDGE

                        _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


       Appellant Santos Joel Arzola appeals his conviction for aggravated sexual assault

of a child and his punishment of confinement for 10 years. We dismiss for want of

jurisdiction.


       Appellant was charged by indictment with the felony offense of aggravated sexual

assault of a child less than 14 years of age. Pursuant to a plea agreement with the State,
appellant waived trial by jury and entered a plea of guilty. The trial court accepted the plea

of guilty, found appellant guilty, followed the plea agreement and sentenced appellant to

10 years confinement in the Institutional Division of the Texas Department of Criminal

Justice. No motion for new trial was filed. Appellant, acting pro se, timely filed a general

notice of appeal.


       Appellant’s appointed appellate counsel has filed a Motion to Withdraw and a Brief

in Support thereof. In support of the motion, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the

record has been diligently reviewed. In the opinion of counsel this court’s appellate

jurisdiction has not been invoked over the appeal. Further, counsel has concluded that

even if our appellate jurisdiction has been invoked, the record reflects no reversible error

or grounds upon which a non-frivolous appeal can arguably be predicated.


       Even though counsel has set out the basis for her conclusion that this court does

not have jurisdiction over the appeal, her brief nevertheless demonstrates a conscientious

review of the entire record and analysis of the legal issues involved in a potential appeal,

including appellant’s written waiver of his right of appeal. After referencing and analyzing

the record and the applicable law, counsel has discussed why, under the controlling

authorities, there is no reversible error in the trial court’s judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel has attached exhibits showing that a

copy of the Anders brief and Motion to Withdraw have been forwarded to appellant, and

that counsel has appropriately advised appellant of his right to review the record and file


                                              2
a response to counsel’s motion and brief. Appellant has not filed a response to counsel’s

motion and brief.


         We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). In doing so, we have found that appellant’s notice of appeal from his plea-

bargained conviction is a general notice of appeal and does not urge any of the three

bases for appeal set out in TEX . R. APP . P. 25.2(b)(3).


         To perfect appeal from a judgment which was rendered on the defendant’s plea of

guilty or nolo contendere under Code of Criminal Procedure article 1.15, and in which the

punishment assessed did not exceed the punishment recommended by the prosecutor and

agreed to by the defendant, the notice of appeal must (a) specify that the appeal is for a

jurisdictional defect; (b) specify that the substance of the appeal was raised by written

motion and ruled on before trial; or (c) state that the trial court granted permission to

appeal.     See TEX . R. APP . P. 25.2(b)(3); Young v. State, 8 S.W.3d 656, 666-67

(Tex.Crim.App. 2000). If the form of a notice of appeal does not invoke the jurisdiction of

a court of appeals, the appellate court does not have jurisdiction to address the appeal and

can only dismiss the appeal. See State v. Riewe, 13 S.W.3d 408, 411-12 (Tex.Crim.App.

2000).




                                              3
      We agree with counsel’s conclusion that our appellate jurisdiction has not been

invoked by appellant’s general notice of appeal. Accordingly, the appeal is dismissed for

lack of jurisdiction. See id. Because we have no jurisdiction over the appeal except to

dismiss it, we cannot and do not consider appellate counsel’s Motion to Withdraw.




                                               Phil Johnson
                                                 Justice


Do not publish.




                                           4